Exhibit Welcome Jennifer DiBerardino Vice President, Investor Relations Certain statements in this report, including information incorporated by reference, are “forward-looking statements” as that term is defined in the Private Securities Litigation Reform Act of 1995(“PSLRA”).The PSLRA provides a safe harbor under the Securities Act of 1933 and the SecuritiesExchange Act of 1934 for forward-looking statements.These statements relate to our intentions,beliefs, projections, estimations or forecasts of future events or our future financial performanceand involve known and unknown risks, uncertainties and other factors that may cause our or ourindustry's actual results, levels of activity, or performance to be materially different from thoseexpressed or implied by the forward-looking statements.In some cases, you can identify forward-looking statements by use of words such as "may," "will," "could," "would," "should," "expect,""plan," "anticipate," "target," "project," "intend," "believe," "estimate," "predict," "potential," "proforma," "seek," "likely" or "continue" or other comparable terminology.These statements are onlypredictions, and we can give no assurance that such expectations will prove to be correct.Weundertake no obligation, other than as may be required under the federal securities laws, topublicly update or revise any forward-looking statements, whether as a result of new information,future events or otherwise. Factors, that could cause our actual results to differ materially from those projected, forecasted orestimated by us in forward-looking statements are discussed in further detail in Selective’s publicfilings with the United States Securities and Exchange Commission.These risk factors may not beexhaustive.We operate in a continually changing business environment, and new risk factorsemerge from time-to-time.We can neither predict such new risk factors nor can we assess theimpact, if any, of such new risk factors on our businesses or the extent to which any factor orcombination of factors may cause actual results to differ materially from those expressed orimplied in any forward-looking statements in this report.In light of these risks, uncertainties andassumptions, the forward-looking events discussed in this report might not occur. Forward Looking Statement 12:30-1:00 p.m. Registration 1:00 p.m. Welcome Jennifer DiBerardino, VP Investor Relations 1:10 p.m. Strategic Overview Greg Murphy, Chairman, President and Chief Executive Officer 1:35 p.m. Insurance Operations John Marchioni, Chief U/W & Field Officer Business Intelligence Brenda Hall, SVP Field U/W & Information Strategy Personal Lines Allen Anderson, SVP Personal Lines 2:35 p.m. Break 2:45 p.m. Agency Panel •HMS Insurance Associates •Eastern Insurance •Berends Hendricks Stuit •BB&T John Marchioni, moderator Gary Berger Mark Levine Jerry Niewiek David Pruett 3:45 p.m. Claims Operations Mary Porter, Chief Claims Officer 4:00 p.m. Enterprise Risk Managementand Financial Highlights Investments Dale Thatcher, Chief Financial Officer Kerry Guthrie, Chief Investment Officer 4:30 p.m. Closing and Q&A Greg Murphy & Management Team 5:00 p.m. Reception Investor Day Agenda - March 24, 2009 The Journey Continues with Sound Strategy Greg Murphy Chairman, President & CEO Source: A.M. Best Commercial Lines P&C Statutory Combined Ratio % Commercial Lines P&C Statutory NPW Growth Source: A.M. Best Strong Cycle Management that Balances Growth and Profitability Who We Are Selective is a High-Tech, High-Touch company writingcommercial and personal lines business in 22 statesthrough 940 relationship focused independent agents. We deploy leading edge technology to provide an ease of doing business, supplementing our excellentagency relationships. Our Strategy is About… …creating and capturing value …managing information to make better decisionscreating long term profitable growth …competitive positioning and sustainability Nationals Estimated Years of Advantage Regionals Ahead Behind On Par 3 Small business straight throughprocessing P/L predictive modeling 1-2 C/L predictive modeling 2-3 3-5 Relationships Field model 3-5 2 Ability to execute 2 Safety management Competitive Advantages Nationals Estimated Years of Advantage Regionals Ahead Behind On Par 1-3 1-3 Information Management Cycle Mgmt Tools: DSM 2 0 Technology: agency integration Technology: CL customer self service Competitive Advantages * Source:IIABA 2007P-C Insurance Market report (2-09) Regional Carriers Wrote 23% of 2remiums or $52B Strategy is About Increasing Market Share Personal Lines - $115 Billion Opportunity How Written: •CSRs place business based on price and ease ofdoing business Keys to Success: •Relationships are critical to being in the game •Operational and technological efficiency •Automated underwriting •Pricing precision Source:IIABA 2007 P-C Insurance Market report (2-09) Regional Agency Carriers Wrote 32% of 2007 CL or $83B In 10 years regional companies increased C/L market share 20% Strategy is About Increasing Market Share 6,122 4,026 939 486 44 186 441 Premium at5% MarketShare 1.1 122,437 Total 80,512 18,771 9,725 881 3,729 8,819 TotalStatewideDPW ($M) 1.0 NY 0.7 All other 2.1 PA 2.6 RI 3.0 MD 4.4% NJ CurrentMarketShare State Greenfield Growth Opportunities State Current Shareof Wallet Most RecentAgency CommercialLines PremiumVolume ($M) NJ 13.6% 2,655 MD 10.0 1,174 RI 18.5 283 PA 11.4 2,215 NY 8.3 2,060 All other 5.9 10,733 Total 8.3 19,120 *Includes agents appointed prior to 2006 only Source:
